Case 3:19-cv-04753-AET-TJB Document 18-58 Filed 02/20/19 Page 1 of 5 PageID: 1925




                   EXHIBIT
                     52
12/1/2018 Case                 Ofﬁce of the Governor
                  3:19-cv-04753-AET-TJB              | Governor Murphy
                                                 Document        18-58 Signs Legislation Making “GhostPage
                                                                             Filed 02/20/19           Guns” Illegal
                                                                                                               2 ofin 5
                                                                                                                      New Jersey
                                                                                                                        PageID:  1926

    STATE OF NEW JERSEY

    GOVERNOR PHIL MURPHY

   GOVERNOR MURPHY SIGNS LEGISLATION MAKING
   “GHOST GUNS” ILLEGAL IN NEW JERSEY
                                 The guns can be 3-D printed and are untraceable by law enforcement
   TRENTON- Governor Phil Murphy today signed legislation making it illegal in New Jersey to purchase parts to
   manufacture or distribute information to print “ghost guns,” homemade or 3D printed ﬁrearms that are
   untraceable by law enforcement. The Governor was joined by Attorney General Gurbir Grewal and bill sponsor
   Senator Joe Cryan. The bill was also sponsored by Senator Nick Scutari, Assemblymen Paul Moriarty and Gary
   Schaer, and Assemblywoman Annette Quijano.
   “Last night, there was a shooting in Thousand Oaks, California that claimed 12 lives, including a police oﬃcer
   who reported to the scene,” said Governor Murphy. “These instances are far too common and we cannot allow
   any instance of this kind of violence to go unnoticed. My thoughts and prayers are with the victims and their
   families. But it is through action that we can make deﬁnitive changes to end these kinds of deadly mass
   shootings. New Jersey is committed to being a leader in ending gun violence to make sure that future generations
   don’t continue to face this kind of fear.
   “Today, I am proud to sign a bill into law that will continue making our communities, families, and brave men and
   women of law enforcement safer,” Governor Murphy continued. “Ghost guns can be created by anyone with a
   computer and access to a 3D printer, giving the public at large the ability to build their own unregistered, unsafe,
   and untraceable ﬁrearm. Now, thanks to the Legislative sponsors who worked to quickly make this bill a reality,
   kits to assemble ghost guns will no longer be allowed in New Jersey.”
   In June, Attorney General Grewal issued a cease and desist letter to companies that produce blueprints for ghost
   guns and joined like-minded Attorneys General from around the country in the successful eﬀort to block the
   release of those blueprints.
   “Printable guns and ghost guns put the safety of our residents and our law enforcement oﬃcers at risk, because
   they give anyone—even terrorists, felons, or domestic abusers—access to an untraceable gun,” said Attorney
   General Grewal. “I took a stand this summer against individuals attempting both to post codes for 3D printable
   guns online and sell ghost guns into our state. That’s why as New Jersey’s chief law enforcement oﬃcer, I’m
   proud to stand with Governor Murphy and the Legislature as they give law enforcement additional tools to rid our
   streets of these dangerous weapons.”
   The ghost gun bill passed the Legislature by a signiﬁcant margin, with only ﬁve members from either chamber
   opposing the measure.
   “These so-called ‘ghost guns’ are the byproduct of the dark side of new technologies that allow people to make
   ﬁrearms that are hidden from detection and made to be untraceable,” said Senator Cryan, who previously served
   as Sheriﬀ of Union County. “They are deadly weapons that are especially dangerous because they can literally be
   made at home with plastic parts and by using new 3-D printers. These homemade weapons can be a path to gun
   ownership for people who are a danger to themselves or others, including felons, people with mental illnesses,
   those convicted of domestic violence and others who are not supposed to be armed with deadly ﬁrearms. They
   pose a serious threat, which is why we are enacting the strongest ghost gun law in the country.”
   “Instead of making it harder for criminals to obtain weapons, new technology and mail-order kits are only making
   it easier for criminals to manufacture ﬁrearms at home,” said Assemblyman Moriarty. “Our only recourse is to
   arm our court system with additional penalties for those who choose to skirt the law, avoid licensure and
   manufacture these types of ﬁrearms to keep or even to sell. We’re saying no to ghost guns, and no to 3-D
   ﬁrearms. Not in New Jersey.”



https://nj.gov/governor/news/news/562018/approved/20181108b.shtml                                                                       1/4
12/1/2018 Case                 Ofﬁce of the Governor
                  3:19-cv-04753-AET-TJB              | Governor Murphy
                                                 Document        18-58 Signs Legislation Making “GhostPage
                                                                             Filed 02/20/19           Guns” Illegal
                                                                                                               3 ofin 5
                                                                                                                      New Jersey
                                                                                                                        PageID:  1927
   Since taking oﬃce earlier this year, Governor Murphy has made tackling the epidemic of gun violence a major
   priority. On June 13, Governor Murphy signed six gun safety bills into law. Those laws mandated background
   checks for private ﬁrearm sales, reduced magazine capacity to 10 rounds, changed handgun permit regulations,
   and created a system for law enforcement to conﬁscate ﬁrearms from individuals who pose a threat to
   themselves or to others. The Governor has also worked with other states to create the States for Gun Safety
   Coalition, signed an executive order to publish regular reports on gun data, established a Gun Violence Research
   Center at Rutgers University, and appointed Bill Castner as the Governor’s Senior Advisor on Firearms.
   Following the deadly shooting at a Pittsburgh synagogue in late October, Governor Murphy vowed to sign
   legislation that would address the following critical areas: anti-gun traﬃcking, investing in smart gun technology,
   regulating ammunition, and promoting violence intervention for at-risk individuals.




                                                                    Back to Top


    Powered by            Translate (https://translate.google.com)     Select Language
   Translator Disclaimer (/governor/disclaimer.shtml)


   Governor Phil Murphy

                Home (/governor/)

                Administration
                Governor Phil Murphy (/governor/admin/about/)
                Lt. Governor Sheila Oliver (/governor/admin/lt/)
                First Lady Tammy Snyder Murphy (/governor/admin/ﬂ/)
                Cabinet (/governor/admin/cabinet/)

                Boards, Commissions & Authorities (/governor/admin/bca/)
                Internship Opportunities (/governor/admin/internship.shtml)
                Governor’s Residence - Drumthwacket (http://drumthwacket.org/)


                Key Initiatives
                Economy & Jobs (/governor/initiatives/#Economy)

                Education (/governor/initiatives/#Education)
                Environment (/governor/initiatives/#Environment)

                Health (/governor/initiatives/#Health)
                Law & Justice (/governor/initiatives/#Justice)

                Transportation (/governor/initiatives/#Transportation)


                News & Events

https://nj.gov/governor/news/news/562018/approved/20181108b.shtml                                                                       2/4
12/1/2018 Case                 Ofﬁce of the Governor
                  3:19-cv-04753-AET-TJB              | Governor Murphy
                                                 Document        18-58 Signs Legislation Making “GhostPage
                                                                             Filed 02/20/19           Guns” Illegal
                                                                                                               4 ofin 5
                                                                                                                      New Jersey
                                                                                                                        PageID:  1928
                Press Releases (/governor/news/news/562018/approved/news_archive.shtml)
                Public Addresses (/governor/news/addresses/)

                Executive Orders (//nj.gov/infobank/eo/)

                Statements on Legislation
                (/governor/news/statements/approved/statements_archive.shtml)
                Administration Reports (/governor/news/adminreports/approved/archive.shtml)
                Transition Reports (/governor/news/reports/approved/reports_archive.shtml)

                Press Kits (/governor/news/press/)


                Social
                Facebook (https://www.facebook.com/governorphilmurphy/)
                Twitter (https://twitter.com/GovMurphy)

                Instagram (https://www.instagram.com/govmurphy/)

                Snapchat (https://www.snapchat.com/add/philmurphy)
                YouTube (https://www.youtube.com/njgovernorsoﬃce)


                Contact Us
                Scheduling Requests (/governor/contact/scheduling/)
                Contact Us (/governor/contact/all/)


   Statewide
   NJ Home (//www.nj.gov)

   Services A to Z (//www.nj.gov/nj/gov/njgov/alphaserv.html)
   Departments/Agencies (//www.nj.gov/nj/gov/deptserv/)

   FAQs (//www.nj.gov/faqs/)
   Contact Us (//www.nj.gov/nj/feedback.html)
   Privacy Notice (//www.nj.gov/nj/privacy.html)

   Legal Statement & Disclaimers (//www.nj.gov/nj/legal.html)
   Accessibility Statement (//www.nj.gov/nj/accessibility.html)




                                       (//nj.gov/opra/)                                                 (//nj.gov/transparency/)


                                                                                                  Copyright © State of New Jersey, 1996-2018
                                                                                                               Oﬃce of Governor PO Box 001



https://nj.gov/governor/news/news/562018/approved/20181108b.shtml                                                                              3/4
12/1/2018 Case                 Ofﬁce of the Governor
                  3:19-cv-04753-AET-TJB              | Governor Murphy
                                                 Document        18-58 Signs Legislation Making “GhostPage
                                                                             Filed 02/20/19           Guns” Illegal
                                                                                                               5 ofin 5
                                                                                                                      New Jersey
                                                                                                                        PageID:  1929
                                                                                                                         Trenton, NJ 08625
                                                                                                                             609-292-6000

   (https://tech.nj.gov/)




https://nj.gov/governor/news/news/562018/approved/20181108b.shtml                                                                            4/4
